Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 25, 2019

The Court of Appeals hereby passes the following order:

A20D0112. GLENDA MCMULLEN-MARCUS v. SYLVESTER MARCUS, SR.

      Glenda McMullen-Marcus and Sylvester Marcus, Sr. were divorced in October

2018. Glenda filed a direct appeal from the amended final judgment and divorce

decree, which this Court dismissed for failing to following the discretionary appeals

procedure as required by OCGA § 5-6-35 (a) (2). See Case No. A19A1958 (decided

May 22, 2019). On July 31, 2019, the trial court entered a final order as to various

filings by Glenda. Glenda then attempted to file an application for discretionary

appeal on August 30, 2019; however, the filing was returned because it did not

contain a copy of the trial court order she sought to appeal. Glenda ultimately filed

this application on October 4, 2019. We, however, lack jurisdiction.

      To be timely, a discretionary application must be filed within 30 days of entry

of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582, 583

(420 SE2d 393) (1992). This statutory deadline is jurisdictional, and we cannot accept

an application for appeal not made in compliance therewith. Boyle v. State, 190 Ga.

App. 734, 734 (380 SE2d 57) (1989). Glenda filed this application 65 days after entry
of the order she seeks to appeal. The application is therefore untimely, and it is hereby

DISMISSED for lack of jurisdiction. The motion to dismiss filed by Sylvester is

hereby DENIED as moot.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          10/25/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.